DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 24-34 are pending, newly added, and under consideration in this action. Claims 1-23 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (Brooke) (US 6,113,940; published Sept. 5, 2000), Stinchcomb (US 2002/0111377 A1; published Aug. 15, 2002), Babul (WO 2008/024408 A2; published Feb. 28, 2008), and MacMillan et al. (MacMillan) (US 3,953,599; published Apr. 27, 1976).
	Applicant claims a transdermal patch comprising a pharmaceutically effective amount of a cannabinoid for delivery of the cannabinoid to the bloodstream of a user, said patch comprising:
	a) a backing;
	b) a skin-adhesive polymer matrix attached to  one side of the backing, said matrix comprising a cannabinoid, a carrier agent comprising oleic acid, wherein the oleic acid is in an amount between about 7% and about 12% weight percent of the polymer matrix, and exogenous terpene comprising eucalyptol, wherein the eucalyptol is an amount of between about 0.3% and about 0.7% weight percent of the polymer matrix, and a permeation agent comprising dodecylmethylsulfoxide;
	wherein the cannabinoid is distributed uniformly throughout the skin-adhesive polymer matrix and is capable of diffusing from the matrix in the transdermal patch into the bloodstream of the user, wherein at least 35% of the cannabinoid is delivered across the skin in 12 hours, and wherein the cannabinoid is selected from the group consisting of tetrahydrocannabinol (THC) and cannabidiol (CBD).

	A method for treating a patient suffering from a condition selected from the group recited in claim 30, comprising administering the patch of claim 24.

	Applicant claims a transdermal patch comprising a pharmaceutically effective amount of a cannabinoid for delivery of the cannabinoid to the bloodstream of a user, said patch consisting of:
	a) a backing;
	b) a skin-adhesive polymer matrix attached to  one side of the backing, said matrix comprising a cannabinoid, a carrier agent comprising oleic acid, wherein the oleic acid is in an amount between about 7% and about 12%, and exogenous terpene comprising eucalyptol, wherein the eucalyptol is an amount of between about 0.3% and about 0.7%, and a permeation agent comprising dodecylmethylsulfoxide;
	c) optionally, a release liner removably attached to said polymer matrix;
	wherein the cannabinoid is capable of diffusing from the matrix in the transdermal patch into the bloodstream of the user, wherein at least 35% of the cannabinoid is delivered across the skin in 12 hours, and wherein the cannabinoid is selected from the group consisting of tetrahydrocannabinol (THC) and cannabidiol (CBD).

Brooke discloses a structure such as a skin patch, bandage, covering, or related assembly of materials, which can contain and administer an effective amount of cannabis or its chemical constituents during a predetermined period of time to the bloodstream of a person. One purpose of the structure is to allow for controlled delivery of the active chemicals, such that plasma levels of the chemicals may be controlled in a safe, convenient, and effective manner for the patient (col.1, line 61 to col.2, line 2; col.2, lines 58-62; Brooke claim 1). 
Brookes discloses that “cannabis” (active agent) encompasses tetrahydrocannabinol (THC) and cannabidiol (CBD) (col.2, lines 54-58). 
Brooke discloses that THC and CBD is known to be used in the treatment of nausea and pain associated with cancer and chemotherapy (col.1, lines 23-30).
Brooke’s Figure 2 shows an embodiment of their structure. Figure 2 shows a structure having a backing layer (21) having a cavity (12) (reading on a backing). Within the cavity is a matrix composition (22) comprising cannabis suspended in a polymer solution. Among the suitable polymers for forming the matrix materials include acrylic adhesives (reading on a skin-adhesive polymer matrix attached to one side of the backing). In this embodiment, the matrix material serves as both the cannabis carrier and the diffusion mechanism for administration of the cannabis chemical(s) (reading on the cannabis being capable of diffusing from the matrix into the bloodstream of the user). The matrix composition (22) may be prepared by forming a solution comprising a solvent mixed with a polymer matrix material. Cannabis, preferably in liquid form, is homogeneously mixed with the polymer matrix solution (reading on the cannabis being distributed uniformly throughout the skin-adhesive polymer matrix) (col.4, lines 44-57; col.5, lines 2-4).
The concentration of cannabis may be varied depending on the desired chemical load for the specific cannabinoid application. The resulting solution is cast on the backing layer (21) where the solvent is evaporated to create a polymer film. In this variation, the cavity (12) may not be necessary (col.4, lines 57-62).
The backing layer may include an adhesive means for attaching the structure to one’s skin (Brooke claim 18; col.4, lines 29-42). A removable sheet (reading on release liner) may also be used to protect the overall strip prior to use (col.5, lines 13-15 and 63-67). Although Brooke’s Figure 2 does not appear to explicitly show a removable sheet, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective date to include a removable sheet onto the structure of Brooke’s Figure 2 in order to protect the overall strip prior to use. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as it is conventional in the art to include a removable sheet with structures for transdermal delivery of active agents (e.g. patches or bandages) (Brooke Figs. 4 and 5).
Brooke discloses that the structure should allow for the release of effective amounts of cannabis continuously for several hours (col.3, lines 40-42).
For a more effective or predictable method of transdermal delivery, the cannabinoid structure may be used in conjunction with an auxiliary means for facilitating a transdermal application. A suitable auxiliary means may comprise a chemical carrier that increases the permeability of the user’s skin with respect to cannabis, which may be incorporated into the cannabis flux (col.5, lines 61-34 and 39-42).

	Brooke does not appear to explicitly disclose (i) wherein the oleic acid is used in an amount between 7-12%; (ii) the inclusion of eucalyptol in an amount of between about 0.3% and about 0.7%; (iii) the inclusion of dodecylmethylsulfoxide; (iv) or the amount of cannabinoid in the polymer matrix. Stinchcomb, Babul, and MacMillan are relied upon for these disclosures. Their teachings are set forth herein below.

Stinchcomb discloses a method for reliving symptoms associated with illness or discomfort associated with the treatment of illness in a subject, the method including providing a cannabinoid composition and delivering the cannabinoid transdermally to the subject. The cannabinoid composition used in the method may be Δ9-tetrahydrocannabinol (Δ9-THC) or cannabidiol (CBD). Stinchcomb also discloses an occlusive body which includes an impermeable backing and a rate-controlling microporous membrane which together define a cavity in which a cannabinoid is disposed (abstract; para.0002, 0022, 0023).
	Patients suffering from chronic pain, nausea, and vomiting may be treated to relieve such symptoms (para.0020, 0021).
	The cannabinoid can be delivered transdermally to the subject by formulating the cannabinoid composition into a bandage, pad, or other type of patch which can be applied to the subject’s skin (para.0041). Matrix-type transdermal patches, in which the selected cannabinoid is disposed in an adhesive matrix, can be employed. Suitable adhesives for use in such matrix-type transdermal patches include polyisobutylenes, acrylates, silicone, and combinations thereof (para.0042), reading on skin-adhesive polymeric matrices.
	The bandage, pad, or other type of patch can be one which is capable of controlling the release of the cannabinoid such that transdermal delivery of the cannabinoid to the subject is substantially uniform and sustained over a period of at least 12 hours (para.0044), thus encompassing patches wherein all of the cannabinoid is delivered by 12 hours. Such a bandage, pad, or other type of patch which can be used in the practice of Stinchcomb’s method can take the form of an occlusive body, such as an occlusive body which includes a cannabinoid; an impermeable backing; and a rate-controlling microporous membrane (para.0044-0047; Fig. 1; Stinchcomb claim 12, 15). 
	Rate-controlling microporous membrane can be made of any suitable membrane material, such as a hydrophobic and microporous membrane material, and having a pore size 0.4-0.04 microns (para.0054). Stinchcomb discloses that it is believed that the greater the difference in wetting properties between the cavity contents and rate-controlling microporous membrane, the wider the range of useful solvents and the more linear the release of the drug (para.0052). Furthermore, the rate of delivery of the cannabinoid through the rate-controlling microporous membrane into the blood stream of the subject can be varied by varying the surface area, thickness, and composition of the membrane; by varying the weight ratio of cannabinoid-to-vehicle; and by varying the hydrophilicity of the cavity contents (para.0059). 
	A release liner such as a sheet of release coated paper or other material, can be used to cover the adhesive layer until the occlusive body is to be used, thus preventing cannabinoid permeation prior to contacting occlusive body with the subject’s skin. Immediately prior to use, release liner is stripped  the adhesive layer (reading on release liner being removably attached) and the occlusive body is adhered to the subject’s skin by the exposed adhesive layer (para.055).
	The cannabinoid composition can include an aqueous medium, which can contain a water- and oil-miscible solvent. The cannabinoid composition can also contain a material which enhances the cannabinoid’s permeation of the skin. Examples of suitable permeation enhancers include oleic acid. Stinchcomb discloses that the cannabinoid accounts for no more than about 25% by weight of the contents in the occlusive body’s cavity (para.0049).
	Babul is relied upon for the disclosure of permeation enhancers known to be used in transdermal patches for the delivery of cannabinoids, and amounts of permeation enhancers known to be used in such products. Babul discloses pharmaceutical compositions of cannabinoid agonists, such as THC and cannabidiol, for application to the skin (abstract, para. 00169, 00477). The pharmaceutical compositions may be in a transdermal dosage form, such as a matrix system transdermal adhesive patch, for administering a cannabinoid agonist through the skin (para.0089, 00216, 00289). In an embodiment, the matrix based transdermal patch is in a releasable form to deliver a controlled dosage of the composition (para.00353, 00419). 
	The transdermal dosage form may comprise up to 20 wt.% of the cannabinoid agonist and up to about 50 wt.% of permeation enhancer (para.0091, 00379). Among the suitable permeation enhancers known to be included in the adhesive layer of patches include oleic acid, N,N-di(lower alkyl)sulfoxides such as decylmethyl sulfoxide, cineole (eucalyptol), and mixtures of such materials (para.00380).
	MacMillan is relied upon for the disclosure of permeation enhancers known to be used in pharmaceutical formulations. MacMillan discloses sulfoxides which are known to be used in topically applied pharmaceutical formulations to enhance the permeation of pharmacologically active substances through keratinized epithelial tissue (col.1, lines 22-26; col.2, lines 30-37). Among the preferred sulfoxides include dodecyl methyl sulfoxide and decyl methyl sulfoxide (col.3, lines 4-9). Both dodecyl methyl sulfoxide and decyl methyl sulfoxide also did not show any skin damage or systemic effects (col.8, lines 18-27).

	With regards to the further inclusion of oleic acid, eucalyptol, and dodecylmethylsulfoxide, as discussed above, Brooke discloses that permeation enhancing agents may be incorporated with the cannabis (e.g. THC or CBD). One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Brooke with the teachings of Stinchcomb, Babul, and MacMillan, and include a combination of oleic acid, eucalyptol, and dodecylmethylsulfoxide as the permeation enhancer component in Brooke’s structure. One of ordinary skill in the art would have been motivated to do so in order to make the transdermal delivery of the cannabis active from Brooke’s structure (e.g. patch or bandage) more effective and more predictable. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Brooke explicitly discloses that their structure may include a permeation enhancer component in combination with the cannabis active agent in order to make the transdermal delivery of the cannabis active (e.g. THC and CBD) more effective and more predictable; Stinchcomb discloses that oleic acid is known to be used as a permeation enhancing agent for transdermal patches for delivery of cannabinoids (e.g. THC and CBD); Babul discloses that oleic acid, eucalyptol, and decylmethyl sulfoxide are permeation enhancing agents known to be used in adhesive transdermal patches for the delivery of THC and CBD, and may be used in admixture; and MacMillan discloses that dodecylmethylsulfoxide, like decylmethyl sulfoxide, is a dialkyl sulfoxide known to be used as a permeation enhancer in topically applied pharmaceutical formulations. 	 
Further, specifically regarding dodecylmethylsulfoxide, it would have been obvious to one of ordinary skill in the art to try the use of dodecylmethylsulfoxide in lieu of Babul’s decylmethylsulfoxide as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because Babul discloses that N,N-di(lower alkyl)sulfoxides such as decylmethyl sulfoxide is known to be used as a permeation enhancing agent in transdermal patches for the delivery of THC and CBD, and MacMillan discloses that dodecylmethyl sulfoxide is a functional equivalent to decylmethyl sulfoxide, both being known to be used as a permeation enhancing agent in topically applied formulations, and known to be safe for use in that they does not show any skin damage or systemic effects when used.
Furthermore regarding the aforementioned mixture of oleic acid, eucalyptol, and dodecylmethyl sulfoxide as the permeation enhancing agent in the transdermal patch of the combined teachings of the prior art references, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
With regards to the amounts of the oleic acid and eucalyptol in the transdermal patch of the combined teachings of the prior art references, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Brooke, Stinchcomb, Babul, and MacMillan and use amounts of oleic acid, eucalyptol, and dodecylmethyl sulfoxide so that the total amount of the aforementioned three permeation enhancers is an amount up to 50 wt.% in Brooke’s transdermal patch. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because Babul discloses that transdermal dosage forms for the delivery of THC and CBD are known to include up to 50 wt.% of permeation enhancers. Furthermore, with regards to the specific amounts of oleic acid and eucalyptol within the aforementioned range, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In particular, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the amount of oleic acid and eucalyptol within the Babul’s disclosed amount in order to obtain the desired permeation rate of the active agent being delivered, and based on factors such as the desired fragrance of the product. For example, as it is well known in the art that eucalyptol is a fragrant compound, one of ordinary skill in the art would have been motivated to use a lower amount of eucalyptol if a less aromatic product is desired, and use a higher amount of eucalyptol if a more aromatic product is desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
With regards to the method of the instant claim 30, although Brooke does not appear to explicitly disclose treating a patient suffering from a condition such as pain or nausea, Brooke discloses that THC and CBD are known to be used in the treatment of nausea and pain associated with cancer and chemotherapy. Both Brooke and Stinchcomb are directed to transdermal patch structures used for delivering THC or CBD. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of the prior art references and administer the patch of the combined teachings of the prior art references discussed above to a patient suffering from pain or nausea. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as the active agents in Brooke’s patches are known to be used in the treatment of nausea and pain, and Stinchcomb discloses that it is known in the art to administer patches for the transdermal delivery to THC or CBD to patients suffering from chronic pain and nausea to relieve such symptoms.
With regards to the amount of the THC or CBD in Brooke’s transdermal delivery structure (e.g. patch or bandage), as discussed above, both Brooke and Stinchcomb are directed to transdermal delivery structures (e.g. patch or bandage) for the delivery of THC or CBD in the treatment of pain or nausea. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to use Stinchcomb’s disclosed amounts of cannabinoids (THC or CBD) of no more than 25 wt.%. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such amounts are known for THC and CBD when being administered transdermally via a patch or bandage for the treatment of pain or nausea (Stinchcomb).
With regards to the delivery rate of the cannabinoid in Brooke’s transdermal delivery structure, although Brooke does not appear to explicitly disclose a specific amount released in a specific time, as discussed above, Brooke does disclose that the structure should allow for the release of effective amounts of cannabis continuously for several hours. Brooke also discloses various ways that the rate of delivery may be modified, such as by modifying the matrix material (Brooke claim 5). Stinchcomb also discloses art recognized methods of varying the rate of delivery from a transdermal patch, e.g. varying the weight ratio of cannabinoid-to-vehicle. In light of these disclosures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. For example, one of ordinary skill in the art would have been motivated to optimize the delivery rate of the cannabinoid by modifying variables such as the thickness of the matrix material, pore size of the matrix material used in Brooke’s structures, or varying the weight ratio of cannabinoid to carrier material in Brooke’s structures to speed up or slow down the delivery rate based on parameters such as the symptoms to be treated and the severity of the symptoms to be treated. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
Conclusion
	Claims 24-34 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616